 1        WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9
     United States of America,                      No. MJ-17-0339-TUC-BPV
10
                            Plaintiff,
11
     v.                                             ORDER
12
     Natalie Renee Hoffman, et al.
13
                            Defendants.
14
15              Currently pending before the Court is Defendants Natalie Hoffman, Oona Holcomb,
16        Madeline Huse, and Zaachila Orozco-McCormick’s (collectively “Defendants”) Motion to
17        Dismiss Count II and Count III Based on Due Process & Renewed Motion to Compel
18        (Docs. 69 and 82); Motion to Dismiss Count III Under the Doctrine of Entrapment by
19        Estoppel and Renewed Motion to Compel (Doc. 70); Motion to Dismiss for Selective
20        Enforcement, or Alternatively, for Further Discovery Regarding Same (Docs. 71 and 83);
21        Motion to Dismiss Charges for Violation of International Law (Doc. 72); and Motion to
22        Dismiss Charges Pursuant to the Religious Freedom Restoration Act (Docs. 84 and 104).
23        The Government has responded to each motion, and Defendants replied. Govt.’s Response
24        to Defs.’ Mot. to Dismiss Count III [sic] Based on Due Process and Renewed Mot. to
25        Compel (Doc. 99); Defs.’ Reply in Support of Mot. to Dismiss Count II and Count III
26        Based on Due Process & Renewed Mot. to Compel (Doc. 109); Govt.’s Response to Defs.’
27        Mot. to Dismiss Count III Under the Doctrine of Entrapment by Estoppel and Renewed
28        Mot. to Compel (Doc. 96); Defs.’ Reply in Support of Mot. to Dismiss Count III Under the
 1   Doctrine of Entrapment by Estoppel and Renewed Mot. to Compel (Doc. 108); Govt.’s
 2   Response to Defs.’ Mot. to Dismiss for Selective Enforcement, or Alternatively, for Further
 3   Discovery Regarding Same (Doc. 100); Defs.’ Reply in Support of Mot. to Dismiss for
 4   Selective Enforcement, or for Further Discovery (Doc. 107); Govt.’s Response to Defs.’
 5   Mot. to Dismiss Charges for Violation of Int’l Law (Doc. 98); Defs.’ Reply in Support of
 6   Mot. to Dismiss Charges for Violation of Int’l Law (Doc. 110); Govt.’s Response to Defs.’
 7   Mot. to Dismiss Charges Pursuant to the Religious Freedom Restoration Act (Doc. 97);
 8   Defs.’ Reply in Support of Mot. to Dismiss Charges Pursuant to the Religous [sic] Freedom
 9   Restoration Act (Doc. 111). The Government has also filed its Motion to Compel Early
10   Disclosure Pursuant to the Federal Rules of Criminal Procedure and the Disclosure
11   Agreement (Doc. 130). Defendant Natalie Renee Hoffman is charged with one (1) count
12   of operating a motor vehicle in a wilderness area, and all Defendants are charged with one
13   (1) count of entering a national wildlife refuge without a permit. Information (Doc. 1).
14          These cases raise issues similar to those previously considered by this Court in
15   United States v. Warren, CR-18-00223-TUC-RCC (BPV). The Parties have adequately
16   presented the facts and legal arguments in their briefs and supporting documents, and the
17   decisional process would not be significantly aided by oral argument. The Court was
18   recently reassigned to preside over these cases.
19
20   I.     ADMINISTRATIVE ISSUE
21          The pending motions include several duplicates resulting from the manner in which
22   they were filed. See Motion to Dismiss Count II and Count III Based on Due Process &
23   Renewed Motion to Compel (Docs. 69 and 82); Motion to Dismiss for Selective
24   Enforcement, or Alternatively, for Further Discovery Regarding Same (Docs. 71 and 83);
25   Motion to Dismiss Charges Pursuant to the Religious Freedom Restoration Act (Docs. 84
26   and 104). As such the Court will administratively close the versions of each motion
27   containing sealed exhibits—Motion to Dismiss Count II and Count III Based on Due
28   Process & Renewed Motion to Compel (Doc. 69); Motion to Dismiss for Selective

                                                -2-
 1   Enforcement, or Alternatively, for Further Discovery Regarding Same (Doc. 71); Motion
 2   to Dismiss Charges Pursuant to the Religious Freedom Restoration Act (Doc. 104).
 3
 4   II.    FACTUAL BACKGROUND
 5          The Court has previously outlined the relevant factual background in the May 2,
 6   2018 Order (Doc. 62) and reiterated it in the June 1, 2018 Order (Doc. 68). Those
 7   recitations are adopted herein by reference.
 8
 9   III.   ANALYSIS
10          A. Federal Rules of Criminal Procedure 12
11          Rule 12, Federal Rules of Criminal Procedure provides that “[a] party may raise by
12   pretrial motion any defense, objection, or request that the court can determine without a
13   trial on the merits.” Fed. R. Crim. P. 12(b)(1). “A pretrial motion is generally capable of
14   determination before trial if it involves questions of law rather than fact.” United States v.
15   Shortt Accountancy Corp., 785 F.2d 1448, 1452 (9th Cir. 1986) (citations and quotations
16   omitted). “[A] district court may make preliminary findings of fact necessary to decide the
17   questions of law presented by pre-trial motions so long as the court’s findings on the motion
18   do not invade the province of the ultimate finder of fact.” Id. (citations omitted). “As the
19   ultimate finder of fact is concerned with the general issue of guilt, a motion requiring
20   factual determinations may be decided before trial if trial of the facts surrounding the
21   commission of the alleged offense would be no assistance in determining the validity of
22   the defense.” Id. (citations omitted); see also United States v. Schafer, 625 F.3d 629, 635
23   (9th Cir. 2010). Accordingly, “the district court must decide the issue raised in the pretrial
24   motion before trial if it is ‘entirely segregable’ from the evidence to be presented at trial.”
25   Schortt Accountancy Corp., 785 F.2d at 1452 (citations omitted). “If the pretrial claim is
26   substantially founded upon and intertwined with evidence concerning the alleged offense,
27   the motion falls within the province of the ultimate finder of fact and must be deferred.”
28   Id. (quotations and citations omitted). As such, “a Rule 12(b) motion to dismiss is not the

                                                  -3-
 1   proper way to raise a factual defense.” United States v. Nukida, 8 F.3d 665, 669 (9th Cir.
 2   1993) (citations omitted). “[T]he unavailability of Rule 12 in determination of general
 3   issues of guilt or innocence . . . helps ensure that the respective provinces of the judge and
 4   jury are respected, . . . and that the facts are fully developed before disposition of the case.”
 5   Id. at 670 (citations omitted).
 6          B. Administrative Procedure Act (“APA”)
 7          Defendants assert that “[b]ecause Cabeza Prieta land management failed to follow
 8   the APA, the Service’s policies and procedures, and the CFR when it amended the
 9   definitions of ‘personal property’ and ‘abandonment in the application for the annual
10   permit required for Cabeza Prieta, and because it created a special regulation for public use
11   with following proper procedures, the 2017 Cabeza Prieta permit was not valid[.]” Def.’s
12   Mot. to Dismiss Count II and Count III Based on Due Process & Renewed Mot. to Compel
13   (Doc. 82) at 6. From this, Defendants conclude that “[b]ecause the permits were invalid,
14   Defendants cannot be criminally prosecuted for failing to obtain them or for failing to abide
15   by the illegally-amended definition.” Id. Defendants argue that the addition of specific
16   examples of personal property or possessions in Paragraph 13 of the Acknowledgment of
17   Danger and Release, Hold Harmless Agreement, and Permit to Access Barry M. Goldwater
18   Range (BMGR); Cabeza Prieta National Wildlife Refuge (“CPNWR”); Area “A” Portion
19   of Sonoran Desert National Monument (“SDNM Area A”) modifies the definitions
20   provided in Section 25.12, Title 50 of the Code of Federal Regulation, in violation of the
21   Administrative Procedure Act (“APA”), as well as the Fish and Wildlife Service’s
22   procedures.1 Defs.’ Mot. to Dismiss Count II and County III Based on Due Process &
23
24          1
                Paragraph 13 provides:
25                   Abandonment of personal property or possessions. I agree that I will not
                     abandon personal property or possessions on BMGR/CPNWR/SDNM Area
26                   A. I am responsible for removing any and all personal property or
27                   possessions that I bring onto the BMGR/CPNWR/SDNM Area A. I agree
                     to remove from the BMGR/CPNWR/SDNM Area A all personal property
28                   or possessions, including but not limited to, objects, debris, water bottles,
                     water containers, food, food items, food containers, blankets, clothing,

                                                     -4-
 1   Renewed Mot. to Compel (Doc. 82) at 11–14.
 2          The APA provides “[a] person suffering legal wrong because of agency action, or
 3   adversely affected or aggrieved by agency action within the meaning of a relevant statue,
 4   is entitled to judicial review thereof.” 5 U.S.C. § 702. “Agency action made reviewable
 5   by statute and final agency action for which there is no other adequate remedy in a court
 6   are subject to judicial review.” 5 U.S.C. § 704. As an initial matter, Defendants’ have
 7   failed to show that there was a change “within the meaning of a relevant statute.” 5 U.S.C.
 8   § 702. Paragraph 13 encapsulates the regulation prohibiting the abandonment of property.
 9   50 C.F.R. § 27.93. That rule states that “[a]bandoning, discarding, or otherwise leaving
10   any personal property in any national wildlife refuge is prohibited.” Id. “To determine the
11   meaning of a term in a federal regulation, we look to the common meaning of the
12   word.” Cleveland v. City of L.A., 420 F.3d 981, 989 (9th Cir.2005) (citations omitted).
13   “When a statute does not define a term, a court should construe that term in accordance
14   with its ‘ordinary, contemporary, common meaning.’”               Id. (quotations and citations
15   omitted). Nothing about the examples given in Paragraph 13 changes this prohibition.
16   “Personal Property” is not otherwise defined in the definitions for Subchapter C, as such
17   the Court turns to Black’s Law Dictionary’s definition—“[a]ny movable or intangible thing
18   that is subject to ownership and not classified as real property.” See 50 C.F.R. § 25.12;
19   PROPERTY, Black’s Law Dictionary (10th Ed. 2014), available at Westlaw BLACKS.
20   Abandon is defined as “[t]o relinquish or give up with the intention of never again
21   reclaiming one’s rights or interest in.” ABANDON, Black’s Law Dictionary (10th Ed.
22   2014), available at Westlaw BLACKS. Providing permit applicants examples of the types
23   of personal property that should not be abandoned does not alter this or any other relevant
24   regulation. As such, Defendants are not entitled to judicial review under the APA. Further,
25
                   footwear, medical supplies, garbage, or trash generated by and/or used by
26                 me and/or my group. I understand that my permit may be suspended or
27                 revoked if I am found to be in violation of this section of this permit. I
                   understand that I may be subject to judicial penalties to include fines, civil
28                 action, and/or debarment for failure to remove all personal property or
                   possessions from BMGR/CPNWR/SDNM Area A.

                                                   -5-
 1   criminal prosecution does not violate due process where it seeks to enforce Defendants
 2   admitted failure to obtain a valid permit. Defendants’ motion (Doc. 82) shall be denied in
 3   its entirety.
 4          C. Entrapment by Estoppel
 5          Defendants seek dismissal of the Information “because United States government
 6   officials and Defendants’ counsel affirmatively represented to defendants that leaving
 7   humanitarian aid in the desert was not a crime, Defendants had the right to rely on the
 8   representations of those officials, and thus, cannot be prosecuted for providing that aid.”
 9   Defs.’ Mot. to Dismiss Count III Under the Doctrine of Entrapment by Estoppel and
10   Renewed Mot. to Compel (Doc. 70) at 7.
11                   1. Evidentiary Hearing
12          As an initial matter, the Court finds it inappropriate to have an evidentiary hearing
13   regarding Defendants’ arguments for entrapment by estoppel. See Fed. R. Crim. P.
14   12(b)(1); United States v. Nukida, 8 F.3d 665, 669 (9th Cir. 1993) (citations omitted) (Rule
15   12(b) motion inappropriate for raising a factual defense). Any facts relevant to an
16   entrapment by estoppel defense are “substantially founded upon and intertwined with
17   evidence concerning the alleged offense[,]” and therefore any factual findings must be
18   deferred until trial. United States v. Shortt Accountancy Corp., 785 F.2d 1448, 1452 (9th
19   Cir. 1986).     Defendants protest that the facts surrounding their defense “entirely
20   segregable”; however, to the extent that Defendants have admitted their illegal conduct,
21   trial may be limited to the evidence of their affirmative defenses. See Defs.’ Reply Re:
22   Entrapment by Estoppel (Doc. 3) at 3. The Court finds that an evidentiary hearing
23   regarding the same is unwarranted.
24                   2. Entrapment by Estoppel
25          “Entrapment by estoppel applies when an official tells the defendant that certain
26   conduct is legal and the defendant believes the official.” United States v. Tallmadge, 829
27   F.2d 767, 773 (9th Cir. 1987) (quotations and citations omitted). “In order to establish
28   entrapment by estoppel, a defendant must show that (1) an authorized government official,

                                                -6-
 1   empowered to render the claimed erroneous advice[;] . . . (2) who has been made aware of
 2   all the relevant historical facts[;] . . . (3) affirmatively told him the proscribed conduct was
 3   permissible[;] . . . (4) that he relied on the false information[;] . . . and (5) that his reliance
 4   was reasonable.” United States v. Batterjee, 361 F.3d 1210, 1216–17 (9th Cir. 2004)
 5   (quotations and citations omitted).
 6          As an initial matter, Defendants reliance on the advice of counsel may suggest a
 7   legal malpractice claim, but does not support an entrapment by estoppel defense. Defense
 8   counsel is not “an authorized government official.” Moreover, nothing in Defendants’
 9   arguments compels the Court to revisit its prior ruling regarding discovery. To the extent
10   that Defendants rely on alleged statements of a former Assistant United States Attorney
11   and other federal officials, the Court will deny Defendants’ motion to dismiss with leave
12   to re-urge the applicability of the entrapment by estoppel defense at trial.
13          D. Selective Enforcement
14          Defendants seek dismissal of the Information urging selective enforcement, rather
15   than a selective prosecution claim. See Defs.’ Mot. to Dismiss for Selective Enforcement,
16   or Alternatively, for Further Discovery Regarding the Same (Doc. 83) at 3. As discussed
17   in Section III.A., supra, “a Rule 12(b) motion to dismiss is not the proper way to raise a
18   factual defense.” United States v. Nukida, 8 F.3d 665, 669 (9th Cir. 1993) (citations
19   omitted).
20          “A government entity has discretion in prosecuting its criminal laws, but
21   enforcement is subject to constitutional constraints.” Rosenbaum v. City and County of
22   San Francisco, 484 F.3d 1142, 1152 (9th Cir. 2007) (citing Wayte v. United States, 470
23   U.S. 598, 608, 105 S.Ct. 1524, 84 L.Ed.2d 547 (1985). “To prevail on its claim under the
24   equal protection clause of the Fourteenth Amendment, a plaintiff must demonstrate that
25   enforcement had a discriminatory effect and the police were motivated by a discriminatory
26   purpose.” Id. (citations omitted). “To establish a discriminatory effect . . . , the claimant
27   must show that similarly situated individuals . . . were not prosecuted.” Id. at 1153
28   (quotations and citations omitted) (alterations in original).         “To show discriminatory

                                                    -7-
 1   purpose, a plaintiff must establish that the decision maker . . . selected or reaffirmed a
 2   particular course of action at least in part ‘because of,’ not merely ‘in spite of’ its adverse
 3   effects upon an identifiable group.” Id. (quotations and citations omitted) (alterations in
 4   original).
 5          Defendants submitted supplemental authority in support of their motion, urging that
 6   United States v. Sellers, 906 F.3d 848 (9th Cir. 2018), urging the Court to allow further
 7   discovery regarding selective enforcement. As an initial matter, in Sellers, the Court was
 8   concerned that the prosecution of drug dealers was focused on black dealers to the
 9   exclusion of all others so that there was selective prosecution. In the case before the Court,
10   the only people failing to obtain permits and driving on restricted roads are associated in
11   some way with “humanitarian groups.” Consequently, the enforcement is not selective,
12   but rather against all individuals engaged in this behavior, rather than their association with
13   any group. A review of the chart provided by the Defendants confirms that they are unable
14   to point out any other persons similarly acting who are not being prosecuted.
15          Accordingly, Defendants’ Motion to Dismiss for Selective Enforcement, or
16   Alternatively, for Further Discovery Regarding the Same (Doc. 83) shall be denied.
17          E. International Law
18          Defendants seek dismissal of the indictment, alleging that the “Protocol Against
19   Smuggling of Migrants by Land, Sea, and Air renders their conduct non-criminal. Defs.’
20   Mot. to Dismiss Charges for Violation of International Law (Doc. 72) at 5–9.
21          The stated purpose of the Protocol Against the Smuggling of Migrants by Land, Sea
22   and Air, Supplementing the United Nations’ Convention Against Transnational Organized
23   Crime (“the Protocol) is “to prevent and combat the smuggling of migrants, as well as to
24   promote cooperation among States Parties to that end, while protecting the rights of
25   smuggled migrants.” Defs.’ Mot. to Dismiss Charges for Violation of International Law
26   (Doc. 72), The Protocol (Exh. “1”), Art. 2. “Smuggling of migrants” is defined as “the
27   procurement in order to obtain, directly or indirectly, a financial or other material benefit,
28   of the illegal entry of a person into a State Party of which the person is not a national or a

                                                  -8-
 1   permanent resident.” Id., Exh. “1” at Art. 3, subsec. (a). “Th[e] Protocol shall apply,
 2   except as otherwise stated herein, to the prevention, investigation and prosecution of the
 3   offences established in accordance with article 6 of this Protocol, where the offences are
 4   transnational in nature and involve an organized criminal group, as well as to the protection
 5   of the rights of persons who have been the object of such offences.” Id., Exh. “1” at Art.
 6   4. The Protocol mandates “[e]ach State Party” to “adopt such legislative and other
 7   measures as may be necessary to establish as criminal offences, when committed
 8   intentionally and in order to obtain, directly or indirectly, a financial or other material
 9   benefit” various activities related to the smuggling of migrants, including providing false
10   documents; acting as an accomplice; and acts which endanger or degrade migrants.2 Id.,
11   Exh. “1” at Art. 6, subsecs. 1–3. Article 6 concludes with the following admonition:
12   “Nothing in this Protocol shall prevent a State Party from taking measures against a person
13   whose conduct constitutes an offence under its domestic law.” Id., Exh. “1” at Art. 6,
14   subsec. 4. The Protocol also provides for the return of smuggled migrants, and directs that
15   it shall not be construed to “affect the other rights obligations and responsibilities of States
16   and individuals under international law, including international humanitarian law and
17   international human rights law” prior to the Protocol’s authorization. Defs.’ Mot. to
18   Dismiss Charges for Violation of International Law (Doc. 72), Exh. “1” at Arts. 18 & 19.
19          “[T]reaties are construed more liberally than private agreements, and to ascertain
20   their meaning we may look beyond the written words to the history of the treaty, the
21   negotiations, and the practical construction adopted by the parties.” Air France v. Saks,
22   470 U.S. 392, 396, 109 S.Ct. 1338, 1341, 84 L.Ed.2d 289 (1985) (quoting Choctaw Nation
23   of Indians v. United States, 318 U.S. 423, 431–32, 63 S.Ct. 672, 677–78, 87 L.Ed. 877
24   (1943)) (alterations in original). “The analysis must begin, however, with the text of the
25   treaty and the context in which the written words are used.” Id. (citations omitted).
26          Defendants assert that they are humanitarian aid workers who are entitled to
27
28          2
             The Court is broadly summarizing the contents, and nothing herein shall be
     construed as a limitation on the contents of Article 6.
                                                  -9-
 1   protection from domestic criminal prosecution based on the Protocol. As an initial matter,
 2   nothing in Defendants’ factual basis suggests that any migrants were smuggled. Moreover,
 3   nothing in the plain language of the Protocol can be read to suggest that humanitarian aid
 4   work is a defense to a signatory State Party’s ability to enforce its own domestic law. In
 5   fact, the Protocol’s plain language reinforces the ability of signatories to enforce their own
 6   criminal laws. See Defs.’ Mot. to Dismiss Charges for Violation of International Law
 7   (Doc. 72), Exh. “1” at Art. 6, subsec. 4. Furthermore, the text of the Protocol demonstrates
 8   that it is not self-executing—the terms of the Protocol anticipate further action, and as such
 9   is “merely [an] executory agreement[] . . . and ha[s] no effect on domestic law absent
10   additional governmental action.” Islamic Republic of Iran v. Boeing Co., 771 F.2d 1279,
11   1283 (9th Cir. 1985). Finally, there is nothing in the Protocol to support a private right of
12   action by Defendants. See Cort v. Ash, 422 U.S. 66, 78, 95 S.Ct. 2080, 2088, 45 L.Ed.2d
13   26 (1975) (delineating four-part test to determine a private right of action including whether
14   the Protocol created a federal right in favor of Defendants).
15          Defendants additionally seek dismissal based upon the Government’s alleged
16   “outrageous conduct.” Defendants allege a due process violation, because “[i]n bringing
17   this case, the Government has flagrantly disregarded its obligations in truly outrageous
18   ways” including “diregard[ing] [] its international obligations.” Defs.’ Mot. to Dismiss
19   Charges for Violation of International Law (Doc. 72) at 12. As noted, supra, the Protocol
20   is neither self-executing nor does it provide a private right of action for Defendants.
21   Moreover, the Government enforcing its own domestic laws regarding permits for entrance
22   into a wildlife preserve can hardly be considered “outrageous.” Accordingly, Defendants’
23   motion to dismiss (Doc. 72) is denied.
24          F. Religious Freedom Restoration Act (“RFRA”)
25          Defendants seek dismissal of the Information pursuant to the RFRA. See Defs.’
26   Mot. to Dismiss Charges Pursuant to the RFRA (Doc. 104). Although done in the context
27   of Defendants’ motion to compel, the Court broadly outlined the contours of RFRA in its
28   June 1, 2018 Order (Doc. 68), and will not revisit it here. As discussed in Section III.A.,

                                                 - 10 -
 1   supra, “a Rule 12(b) motion to dismiss is not the proper way to raise a factual defense.”
 2   United States v. Nukida, 8 F.3d 665, 669 (9th Cir. 1993) (citations omitted). Accordingly,
 3   Defendants’ Motion to Dismiss Charges Pursuant to the RFRA (Doc. 104) shall be denied
 4   without prejudice and with leave to re-urge at trial.
 5          G.     Government’s Motion to Compel
 6          The Government seeks an Order requiring Defendants to provide disclosure prior to
 7   January 2, 2019. See Govt.’s Mot. to Compel Early Disclosure Pursuant to the Fed. R.
 8   Crim. P. and the Disclosure Agreement (Doc. 130). The Parties’ Disclosure Agreement
 9   provides that Defendants shall provide certain material no later than January 2, 2019. See
10   id. at 3. Because the Defendants have not yet violated either the terms of the Disclosure
11   Agreement or the Federal Rules of Criminal Procedure, the Government’s motion is not
12   yet ripe. As such, it will be denied.
13
14   III.   CONCLUSION
15          Based upon the foregoing, the Court finds it appropriate to allow Defendants to urge
16   a RFRA defense and Entrapment by Estoppel defenses at the time of trial, but denies all
17   other motions in their entirety. Accordingly, IT IS HEREBY ORDERED that:
18          1)     The versions of the following motions containing sealed exhibits shall be
19          administratively CLOSED as duplicates.
20                 a)     Motion to Dismiss Count II and Count III Based on Due Process &
21                 Renewed Motion to Compel (Doc. 69);
22                 b)     Motion to Dismiss for Selective Enforcement, or Alternatively, for
23                 Further Discovery Regarding Same (Doc. 71); and
24                 c)     Motion to Dismiss Charges Pursuant to the Religious Freedom
25                 Restoration Act (Doc. 104).
26          2)     Defendants’ Motion to Dismiss Count II and Count III Based on Due Process
27          & Renewed Motion to Compel (Doc. 82) is DENIED;
28          3)     Defendants’ Motion to Dismiss Count III Under the Doctrine of Entrapment

                                                 - 11 -
 1   by Estoppel and Renewed Motion to Compel (Doc. 70) is DENIED WITHOUT
 2   PREJUDICE;
 3   4)    Defendants’ Motion to Dismiss for Selective Enforcement, or Alternatively,
 4   for Further Discovery Regarding Same (Doc. 83) is DENIED;
 5   5)    Defendants’ Motion to Dismiss Charges for Violation of International Law
 6   (Doc. 72) is DENIED;
 7   6)    Defendants’ Motion to Dismiss Charges Pursuant to the Religious Freedom
 8   Restoration Act (Doc. 84) is DENIED WITHOUT PREJUDICE; and
 9   7)    Government’s Motion to Compel Early Disclosure Pursuant to the Federal
10   Rules of Criminal Procedure and the Disclosure Agreement (Doc. 130) is DENIED.
11   Dated this 27th day of December, 2018.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      - 12 -
